DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 are rejected under 35 U.S.C. 103 as being unpatentable over Pawlak et al. (US20160067942), and further in view of Konrad et al. (WO 2016030215 A1) and Aoyama et al. (US20100209694) as evidenced by MatWeb Material property data. 





Instant application

    PNG
    media_image1.png
    690
    755
    media_image1.png
    Greyscale

As to claim 1. Pawlak et al. discloses a foamed (see e.g. foamed matrix 3’ in Fig 1, Par. 10) floor with wood texture (see e.g. The combined composites 2,3′,10 are cut to the dimension of finished products in the form of flooring strips in Par. 11, composite board for floors in abstract. The concave structure may be planarly irregular and simultaneously or interchangeably spatially irregular, most preferably in the form of veins in wood in Par. 7), comprising 

    PNG
    media_image2.png
    410
    755
    media_image2.png
    Greyscale

a foam matrix that is formed of resin and has a block structure (see e.g. foamed matrix 3’ in Fig 1, that is made of plastic and organic material with a fibrous structure, is a foamed mix 3′ in Par. 10), and a hard surface layer integrally connected with the foam matrix and covering at least one surface thereof(see e.g. solid plastic layer (10,10′) is made of PVC or PP, or PE, or PU, or PS, or acryl, or ABS, or ASA, or SAN in claim 2, Par. 7, layer (10,10′) is connected and cover foam matrix 3 in Fig 1), the hard surface layer comprising a first exposed surface and substantially parallel to a surface of the foam matrix(see e.g. concave surface and convex surface in Fig 1), and a second exposed surface (see e.g. concave surface and convex surface in Fig 1); 
a distance from the second exposed surface to a surface covered by the foam matrix being smaller than that from the first exposed surface to the surface covered by the foam matrix (see e.g. shown as solid plastic layer (10,10′) has a grooved structure or an impressed structure, and its concavity (11) is directed into the interior of the solid plastic layer (10,10′) in claim 3, Fig 1. Thus the concave surface plane to the matrix top surface is smaller than the convex surface plane to the matrix top surface); and the first exposed surface being composed of a plurality of exposed units that are roughly on a same plane (see e.g. shown as solid plastic layer (10,10′) has a grooved structure or an impressed structure, and its concavity (11) is directed into the interior of the solid plastic layer (10,10′) in claim 3, Fig 1, The concave structure may be planarly irregular and simultaneously or interchangeably spatially irregular, most preferably in the form of veins in wood in Par. 7); 
the second exposed surface being composed of a plurality of sunken units(see e.g. shown as solid plastic layer (10,10′) has a grooved structure or an impressed structure, and its concavity (11) is directed into the interior of the solid plastic layer (10,10′) in claim 3 corresponds to sunken units, Fig 1), and the plurality of exposed units (see e.g. profiles 9 or protrusions/convex surface in Fig 1) being arranged alternately with the plurality of sunken units(see e.g. grooved structure Fig 1); the hard surface layer also comprising a connecting unit between adjacent exposed unit and sunken unit (see e.g. see e.g. shown as solid plastic layer (10,10′) has a grooved structure or an impressed structure, and its concavity (11) is directed into the interior of the solid plastic layer (10,10′) in claim 3, Fig 1); 
and surface hardness of 60-90 Rockwell(see e.g. surface hardness is intrinsic property of the surface hard layer. Pawlak et al. use ASA as surface hard layer in claim 2, wherein ASA has hardness 75-119 rockwell as evidenced by MatWeb material property data, by comparison, the instant application also uses ASA as top layer wherein the surface hardness is 60-90 Rockwell in Par. 9-11 in instant application).
Pawlak et al.. discloses the foamed matrix of the floor is fed by a co-extrusion (see e.g. Par. 11 of Pawlak et al.), and Pawlak et al. also discloses the solid plastic layer (10) is preferably bonded with the organic-plastic layer (3′) by a co-extrusion joint (12) in abstract, Par. 7). 
Pawlak et al. does not discloses the hard surface layer can comprise two different resin layers, in more detail, Pawlak et al. does not discloses first exposed surface that is formed by a first color resin, second exposed surface formed by a second color resin. The connecting unit comprising a connecting substrate formed of the first color resin and integrally connected to the first exposed surface, the connecting unit comprising a connecting substrate formed of the first color resin and integrally connected to the first exposed surface, and a connecting profile that is covering the connecting substrate and is formed of the second color resin and integrally connected to the second exposed surface; and, 
the hard surface layer also comprising a base layer formed of the first color resin and integrally connected to the connecting substrate and covered by the second exposed surface; the first color resin and the first color resin having two colors that are different.
Pawlak et al. does not discloses the foamed matrix of the floor is fed by a main extruder, the first exposed surface, the connecting substrate and the base layer that are formed by the first color resin are fed by an auxiliary extruder. and the second exposed surface and the connecting profile that are formed by the second color resin are fed by another auxiliary extruder; 
the foamed floor with wood texture has a density of 0.6-1.0 g/cm3.
Konrad et al. et al. discloses floor covering can have multilayer composite/resin film on top, wherein the décor top layer can comprise plastic film that can have different color since two layer décor layer comprising composite floor A/B has improved decorating effect than single color décor layer, and make the later embossing step to be synchronized with the print pattern, so that, for example, in the case of wood imitation, the grain in the haptic impression agrees with the visual impression. An execution of the respective pattern as an endless and uninterrupted return reinforces the nature-identical impression.
Konrad et al. et al. additionally discloses coextruded foam layer density is advantageously have a density in the range from 0.8 to 1.2 g / cm .sup.3 , in particular 0.9 to 1.0 g cm .sup.3 , especially about 0.94 to 0.96 g / cm .sup.3
Both Pawlak et al. and Konrad et al. et al. are analogous in the field of wood grain looking imitation floor covering, it would have been obvious for a person with ordinary skills in the art to modify the hard surface layer of Pawlak to comprising two different color A/B structure as taught by Konrad et al. since the different color A/B structure can has improved decorating effect than single color décor layer, and make the later embossing step to be synchronized with the print pattern, so that, for example, in the case of wood imitation, the grain in the haptic impression agrees with the visual impression. An execution of the respective pattern as an endless and uninterrupted return reinforces the nature-identical impression as suggested by Konrad et al. 
As the result Pawlak et al. in view of Konrad et al. et al. meet the claim limitation of first exposed surface that is formed by a first color resin, second exposed surface formed by a second color resin. The connecting unit of Pawlak et al. in view of Konrad et al. as the result will comprise a connecting substrate formed of the first color resin and integrally connected to the first exposed surface, the connecting unit comprising a connecting substrate formed of the first color resin and integrally connected to the first exposed surface, and a connecting profile of Pawlak et al. in view of Konrad et al. et al. as the result will that be covering the connecting substrate and is formed of the second color resin and integrally connected to the second exposed surface; and, the hard surface layer also comprising a base layer formed of the first color resin and integrally connected to the connecting substrate and covered by the second exposed surface; the first color resin and the first color resin having two colors that are different(see e.g. as the discussed earlier wherein Pawlak et al. discloses a solid plastic layer (10,10′) has a grooved structure or an impressed structure, and its concavity (11) is directed into the interior of the solid plastic layer (10,10′) in claim 3, Fig 1, The concave structure may be planarly irregular and simultaneously or interchangeably spatially irregular, most preferably in the form of veins in wood in Par. 7).
It would also have been obvious for a person with ordinary skills in the art to modify the foamed resin density of Pawlak et al. to be range from 0.8 to 1.2 g / cm .sup.3 , in particular 0.9 to 1.0 g cm .sup.3 , especially about 0.94 to 0.96 g / cm .sup.3 as taught by Konrad et al. as foamed layer with these range density is desired for extrudable polymer as suggested by Konrad et al.
Thus Pawlak et al. in view of Konrad et al. discloses the foamed matrix of the floor is fed by a co-extrusion (see e.g. Layers A and B is coextruded then laminated in claim 1 of Konrad et al., Par. 11 of Pawlak et al.), and the first exposed surface, the connecting substrate and the base layer that are formed by the first color resin are fed by an extruder by coextrusion (see e.g. Layers A and B is coextruded then laminated in claim 1 of Konrad et al., Par. 11 of Pawlak et al.), and the second exposed surface and the connecting profile that are formed by the second color resin are fed by extruder (see e.g. Layers A and B is coextruded then laminated in claim 1 of Konrad et al., Pawlak et al. also discloses the solid plastic layer (10) is preferably bonded with the organic-plastic layer (3′) by a co-extrusion joint (12) in abstract, Par. 7). the foamed floor with wood texture has a density of 0.6-1.0 g/cm3. 
Pawlak et al. in view of Konrad et al. does not discloses the coextrusion by main layer using main extruder, and first color resin layer can use one auxiliary extruder, and second color resin layer can use another auxiliary extruder. 
Aoyama et al. discloses coextrusion using one layer can use main extruder, and another layer can use auxiliary extruders since coextruding by using main extruder, and one layer use auxiliary extruder, another layer use another auxiliary extruding forming three layer lamination will enable different films comprising laminate to have a high tensile strength to the film or giving film-formability, or have some other function, re flection property will be more favorably improved(see e.g. Par. 75, 76,  92, 188).
Both Pawlak et al. in view of Konrad et al., and Aoyama et al. are analogous in the field do fusing coextrusion to laminate 3 different layers of different function/property, it would have been obvious for a person with ordinary skills in the art to modify the coextrusion of Pawlak et al. in view of Konrad et al. to be main layer using main extruder, and first color resin layer can use one auxiliary extruder, and second color resin layer can use another auxiliary extruder that is taught by Aoyama et al. since coextruding by using main extruder, and one layer use auxiliary extruder, another layer use another auxiliary extruding forming three layer lamination will enable different films comprising laminate to have a high tensile strength to the film or giving film-formability, or have some other function, reflection property will be more favorably improved as suggested by Aoyama et al. (see e.g. Par. 75, 76,  92, 188).
As to claim 3. Pawlak et al. in view of Konrad et al., and Aoyama et al.  discloses the foamed floor with wood texture according to claim 1, wherein: the first exposed surface has a thickness not less than 0.1 mm, and the second exposed surface has a thickness not less than 0.05 mm (see e.g. Paulak et al. discloses thickness of the solid plastic layer may range from 0.1 mm to 3 mm in Par. 7. Konrad et al. discloses polymer layer can have a thickness of 1-500.mu.m in page 8).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Pawlak et al. (US20160067942), Konrad et al. (WO 2016030215 A1), Aoyama et al. (US20100209694), and further in view of Meersseman et al. (US20130067842) 
As to claim 2. Pawlak et al. in view of Konrad et al., and Aoyama et al. discloses the foamed floor with wood texture according to claim 1, wherein: the foam matrix of the floor is made of foamed material(see e.g. (Pawlak et al. disclose) foamed matrix 3’ in Fig 1, that is made of plastic and organic material with a fibrous structure, is a foamed mix 3′ in Par. 10), and the hard surface layer is made of ASA non-foamed material (see e.g. see e.g. Pawlak et al. discloses solid plastic layer (10,10′) is made of PVC or PP, or PE, or PU, or PS, or acryl, or ABS, or ASA, or SAN in claim 2, Par. 7) discloses hard surface layer integrally connected with the foam matrix and covering at least one surface thereof (see e.g. Fig 1 in Pawlak et al.) .
Pawlak et al. in view of Konrad et al., and Aoyama et al. does not discloses the foamed materials is made of PVC. 
Meersseman et al. discloses foamed PVC is desired to be used as floor panel board since foamed PVC is a closed cell foamed structure can offer A foamed synthetic material board of the closed cell type offers a very high stiffness, dimensional stability and water-resistance, with a limited density in Par. 15.  
Both Pawlak et al. in view of Konrad et al., and Aoyama et al., and Meersseman et al. are analogous in the field of foamed resin materials for flooring, it would have been obvious for a person with ordinary skill in the art to modify the foamed matrix of Pawlak et al. in view of Konrad et al., and Aoyama et al. to be foamed PVC as taught by Meersseman et al. because foamed PVC is desired to be used as floor panel board since foamed PVC is a closed cell foamed structure can offer A foamed synthetic material board of the closed cell type offers a very high stiffness, dimensional stability and water-resistance, with a limited density as suggested in Par. 15 of Meersseman et al.

Response to Arguments
Applicant's arguments filed 6/20/2022 have been fully considered but they are not persuasive. 
Claim Rejections Under 35 U.S.C. & 103 
Claim 1 has been amended to recite: 
"A foamed floor with wood texture, comprising: 
wherein: the foamed matrix of the floor is fed by a main extruder, and the first exposed surface, the connecting substrate and the base layer that are formed by the first color resin arefed by an auxiliary extruder, and the seco  ed surface and the connecting profile thatare formed by the second color resin are f          her auxiliary extruder; and 
the foamed floor with wood texture has a density of 0.6-1.0 g/cm3, and surface hardness of 60-90 Rockwell". 
Applicant argues Firstly, Pawlak does not disclose the amended Claim 1: 
In one aspect, the Office Action asserts that in Konrad, different colors have been adopted for plastic film included in the decor top layer since two decor layers comprising floor A/B has improved decorating effect than single color decor layer. Herewith, Applicant does not agree for the following reasons. 
That two different colors are adopted for floor A/B is not mentioned in Konrad. Instead, layered composites are extruded from layer A and B; in addition, it can be seen from the drawings that layers A and B have same lengths or same areas. Whilst, in amended Claim 1, the layers (2001, 2010 and 2003) with the first color and the layers (2002 and 2020) can present a three- dimensional effect and different brightness levels. ("Because the first exposed surface and the second exposed surface are independent of each other and connected integrally, and they have different colors, combined with their different depths, a three-dimensional effect can be shown, and different brightness levels under light can be also shown. So the wood grain jointly expressed by the first exposed surface and the second exposed surface has a realistic effect. The wood texture formed based on this has multiple levels of expression, such as color, three-dimension, brightness, and does not affect each other at different levels of expression, and different objects of the same level of expression do not affect each other, not only the wood texture effect is realistic, a variety of wood textures can be also shown by adjusting multiple levels to better meet the needs of the market", see Paragraph [0008]). 
In a word, the layers with the first color are arranged alternately with the layers with the second color, such that the 3D effect and different color brightness levels can be realized. 
Furthermore, it should be noted that in the prior art, either only one color can exist in one extruder, such as the recited in former claim 4 (incorporated into claim l now), that is "the foamed matrix 1000 of the floor is fed by a main extruder; the first exposed surface, the connecting substrate and the base layer (2001, 2010 and 2003) that are formed by the first color resin are fed by an auxiliary extruder; and the second exposed surface and the connecting profile (2002 and 2020) that are formed by the second color resin are fed by another auxiliary extruder". Here, two auxiliary extruders are adopted for supplying layers with two colors, but in Konrad, it can be properly concluded that only one extruder is adopted for supplying layers A and B, such that layer A has the same color with layer B. Applicant fails to get any hints, or find any support that layers A and B use different colors from the description and drawings in Konrad. 
Examiner respectfully disagrees:
Konrad et al. et al. discloses floor covering can have multilayer composite/resin film on top, wherein the décor top layer can comprise plastic film that can have different color since two layer décor layer comprising composite floor A/B has improved decorating effect than single color décor layer, and make the later embossing step to be synchronized with the print pattern, so that, for example, in the case of wood imitation, the grain in the haptic impression agrees with the visual impression. An execution of the respective pattern as an endless and uninterrupted return reinforces the nature-identical impression.
Aoyama et al. discloses coextrusion using one layer can use main extruder, and another layer can use auxiliary extruders since coextruding by using main extruder, and one layer use auxiliary extruder, another layer use another auxiliary extruding forming three layer lamination will enable different films comprising laminate to have a high tensile strength to the film or giving film-formability, or have some other function, re flection property will be more favorably improved(see e.g. Par. 75, 76,  92, 188).
Thus Pawlak et al. in view of Konrad et al., and Aoyama et al. teaches using two auxiliary extruders wherein each auxiliary extruder extrude one independent different color than the other auxiliary extruder. 
For the above reason, applicant’s argument is not persuasive. 

Applicant argues that neither Pawlak, nor Konrad, nor any others, alone or in combination, teaching or suggesting the added features of density and surface hardness of the foamed floor with wood texture. 
Examiner respectfully disagrees:
Pawlak et al. discloses surface hardness of 60-90 Rockwell(see e.g. surface hardness is intrinsic property of the surface hard layer. Pawlak et al. use ASA as surface hard layer ASA in claim 2, wherein ASA has hardness 75-119 rockwell as evidenced by MatWeb material property data, by comparison, the instant application also uses ASA as top layer wherein the surface hardness is 60-90 Rockwell in Par. 9-11 in instant application).
For the above reason, applicant’s argument is not persuasive. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kwon et al. (US20120128946). 
Ren et al. (CN209162576) discloses it is desired for flooring to have ASA materials as top wearable layer as the ASA top wearable layer can effectively prevent the floor upper surface discoloration, fading and damage in description. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONG GUO whose telephone number is (571)272-3066. The examiner can normally be reached Mon, Tue, Wed, Thur 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica Ewald can be reached on 5712728519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TONG GUO/           Primary Examiner, Art Unit 1783